DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-6 and 8-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter for claim 1-6 and 8-20.  
Claims 1, 8 and 15 recite identification of a fiducial marker at a location within a petrochemical plant or refinery, identifications of a plurality of assets within a predetermined vicinity of the fiducial marker, wherein the plurality of assets are physically separated from the fiducial marker, and, for each of the plurality of assets, data representative of a three-dimensional position of the asset, receiving data representative of a user mobile computing device scanning the fiducial marker, the data including the identification of the fiducial marker; determining a three-dimensional position and an orientation of the user mobile computing device relative to the fiducial marker; determining an absolute position and an absolute orientation of the user mobile computing device based upon the determined three-dimensional position and the determined orientation of the user mobile computing device relative to the fiducial marker and the data representative of the three-dimensional position and the orientation of the fiducial marker; determining, from the index, the identifications of the plurality of assets within the predetermined vicinity of the fiducial marker; determining a current estimated three-dimensional position and a current estimated orientation of the user device using a dead-reckoning technique based upon the determined absolute position and the determined absolute orientation of the user mobile computing device; 

Georgeson 20140022281, Lee 20140240469, Finn 20140210947 and Maggiore 20130049976 combined cannot teach these limitations perfectly, the applicant’s argument is persuasive, the specific combination recited by the applicant is found to be non-obvious. These limitations when read in light of the rest of the limitations in the claim make the claim allowable subject matter.

Claims 2-6 are allowed because they depend on claim 1. 
Claims 9-14 are allowed because they depend on claim 8.
Claims 16-20 is allowed because they depend on claim 15.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616